Citation Nr: 0324556	
Decision Date: 09/23/03    Archive Date: 09/30/03

DOCKET NO.  96-31 933A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an increased (compensable) rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


REMAND

On May 8, 2002, the Board of Veterans' Appeals (BVA or Board) 
ordered further development in your case.  Thereafter, your 
case was sent to the Board's Evidence Development Unit (EDU), 
to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The veteran should be afforded an 
examination for hearing impairment by a 
state-licensed audiologist in order to 
determine the severity of the veteran's 
bilateral hearing loss.  Send the claims 
folder to the examiner for review.  The 
state-licensed examiner should be 
informed that the examination must 
include a controlled speech 
discrimination test (Maryland CNC) and a 
puretone audiometry test; and that the 
examination must be conducted without the 
use of hearing aids.  Request the state-
licensed examiner to include audiometry 
brainstem response testing; and that all 
clinical findings and tests be reported 
in detail

The state-licensed examiner should review 
the entire claims folder, along with the 
results of the audiological evaluation 
and testing, and render specific findings 
as to the results of the veteran's 
controlled speech discrimination test 
(Maryland CNC) and puretone audiometry 
test.  If a non-VA state-licensed 
examiner is used, he or she should be 
requested to interpret the audiogram 
results for the puretone thresholds at 
1000, 2000, 3000, and 4000 Hertz, and be 
instructed that a Maryland CNC test is 
required (pursuant to 38 C.F.R. § 4.85 
(2001)).  If the state-licensed examiner 
is unable to obtain reliable and 
consistent test results, he or she should 
identify the specific test along with 
certification that the use of the results 
from such test (or tests) is not 
appropriate.  If the state-licensed 
examiner determines that only the speech 
discrimination scores are inconsistent 
and unreliable, he or she should provide 
certification that the use of such scores 
(speech discrimination) is not 
appropriate, and should test the 
veteran's hearing impairment based solely 
on puretone thresholds at the 1000, 2000, 
3000, and 4000 Hertz.  In doing so, the 
state-licensed examiner should comment on 
whether audiometry brainstem response 
testing was used to obtain organic 
thresholds of hearing impairment, and; if 
so, whether this testing method produced 
reliable and consistent results.  All 
examination findings, along with a 
complete rationale for all opinions 
expressed, should be set forth and 
explained in detail.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





